PER CURIAM.
There can be no doubt that the evidence upon the trial presented a disputed issue as to whether the defendant had in fact copied the plaintiff’s music; and that it was not so clearly in the plaintiff’s favor that the judge could properly have directed a verdict. It follows that the only question open upon this appeal is the correctness of the charge. Although the plaintiff did not except to any part of it, we have read it with care, and we hold that it fairly presented the questions which the jury had to decide.
Judgment affirmed.